Citation Nr: 1502215	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-01 741	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, prior to May 9, 2007.

2.  Entitlement to an initial disability rating in excess of 20 percent for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, since May 9, 2007.

3.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran revoked the power of attorney of record by filing a VA Form 21-22 in favor of Oregon Department of Veterans' Affairs.  

In an April 2012 decision, the Board denied the Veteran's claim for an initial compensable evaluation for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, prior to May 9, 2007, and higher than 20 percent thereafter.  In addition, the issue of entitlement to an initial rating higher than 30 percent for migraine headaches was remanded to the agency of original jurisdiction (AOJ) for additional development.  

The Veteran appealed the Board's decision pertaining to the cervical spine disability to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the Board's April 2012 decision with respect to the evaluation of the cervical spine disability, citing inadequate reasons and bases in the Board decision.  Both the cervical spine rating issues and the migraine headaches rating issue are presently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for her service-connected cervical spine disability and migraines.  In her November 2014 correspondence, the Veteran stated that she has had recent treatment through the VA Portland Health Care System.  VA's duty to assist includes obtaining records as they are potentially relevant to both the cervical spine and headaches claims.  Moreover, in November 2014, the Veteran indicated that she wished to have the case remanded to the AOJ for review of the additional evidence in the first instance.

In addition, the Court's May 2014 Memorandum Decision reflects a finding that the evidence, to include the VA examination reports, is inadequate for a determination.  Although a February 2010 VA examination was not deemed inadequate, the Court found that September 2005 and April 2011 VA examinations were inadequate.  Thus, the Veteran is to be afforded a VA examination to determine the current nature and severity of her cervical spine disability, but also since August 2005 if feasible.  Thus, the examination should include a retrospective medical opinion addressing the symptoms and severity of the cervical spine disability and any associated neurologic abnormalities throughout the rating period on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the VA Portland Health Care System.  

2.  Thereafter, schedule the Veteran for a VA cervical spine examination by an appropriate medical professional. The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The current severity of chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, to include that associated with recurrent flare-ups, must be described.  Additionally, to the extent medically feasible, the examiner must comment on the severity of the disability since August 2005.

The examiner must determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the cervical spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the cervical spine, and must also indicate the normal range of motion of the cervical spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be provided as to whether any pain found in the neck could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disability.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to her service-connected cervical spine disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

